Exhibit 10.2

TERMINATION AGREEMENT

The TERMINATION AGREEMENT, dated as of February 1, 2014 (this “Agreement”), is
made and entered into by and between PetroQuest Energy, Inc., a Delaware
corporation with its principal office at 400 E. Kaliste Saloom Road, Suite 6000,
Lafayette, Louisiana 70508 (the “Company”), and Edward E. Abels, Jr.
(“Executive”).

R E C I T A L S

A. Company desires to enter into an agreement with Executive whereby severance
benefits will be paid to Executive on a change in control of the Company and
consequent actual or constructive termination of Executive’s employment.

B. This Agreement sets forth the severance benefits which the Company agrees
that it will pay to the Executive if Executive’s employment with the Company
terminates under one of the circumstances described herein following a Change in
Control of the Company.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties hereto agree as follows:

1. Term of Agreement. This Agreement shall be effective immediately on the date
hereof and shall continue in effect through December 31, 2017; provided,
however, that commencing on January 1, 2018 and each January 1 thereafter, the
term of this Agreement shall automatically be extended for one additional year
unless not later than September 30 of the preceding year, the Company shall have
given notice that it does not wish to extend this Agreement; provided, further,
that notwithstanding any such notice by the Company not to extend, this
Agreement shall automatically be extended for 24 months beyond the term provided
herein if a Change in Control, as defined in Section 3 of this Agreement, has
occurred during the term of this Agreement.

2. Effect on Employment Rights. This Agreement is not part of any employment
agreement that the Company and Executive may have entered. Nothing in this
Agreement shall confer upon Executive any right to continue in the employ of the
Company or interfere with or restrict in any way the rights of the Company,
which are hereby expressly reserved, to terminate for any reason, with or
without Cause (as defined below).

Executive agrees that, subject to the terms and conditions of this Agreement, in
the event of a Potential Change in Control of the Company (as defined below),
Executive will remain in the employ of the Company during the pendency of any
such potential change in control and for a period of one year after the
occurrence of an actual Change in Control. For this purpose, a “Potential Change
in Control of the Company” shall be deemed to have occurred if (a) the Company
enters into an agreement the consummation of which would result in the
occurrence of a Change in Control, (b) any person (including the Company)
publicly announces an intention to take or consider taking action which if
consummated would constitute a Change in Control or (c) the Board of Directors
of the Company (the “Board”) adopts a resolution to the effect that a potential
change in control of the Company has occurred.



--------------------------------------------------------------------------------

3. Change in Control. For purposes of this Agreement, a “Change in Control” of
the Company shall be deemed to have occurred if any of the events set forth in
any one of the following paragraphs shall occur:

(a) any “person” (as defined in section 3(a)(9) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), and as such term is modified in
sections 13(d) and 14(d) of the Exchange Act), excluding the Company or any of
its subsidiaries, a trustee or any fiduciary holding securities under an
employee benefit plan of the Company of any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 30% or
more of the combined voting power of the Company’s then outstanding securities;
or

(b) during any period of not more than two consecutive years, individuals who at
the beginning of much period constitute the Board and any new director (other
than a director designated by a Person who has entered into an agreement with
the Company to effect a transaction described in clause (a), (c) or (d) of this
paragraph) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority thereof; or

(c) the shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (i) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity), in combination with the ownership of any trustee or other fiduciary
holder of securities under an employee benefit plan of the Company, at least 50%
of the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
(ii) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no person acquires more than 50% of
the combined voting power of the Company’s then outstanding securities; or

(d) the shareholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets.

Notwithstanding the foregoing, if any transaction described under paragraphs
(a), (c) and (d) of this Section 3 results in consideration to the Company or
the shareholders of the Company, as the case may be, from such transaction with
a value (as determined in good faith by the Compensation Committee of the Board)
of less than $1.00 per share (subject to adjustment for stock splits and
combination and stock dividends after the date hereof), no Change in Control
will be deemed to occur unless such transaction is approved by persons holding
not less than two-thirds of the combined voting power of the Company’s voting
securities entitled to vote on such transaction. In addition, no Change in
Control shall be deemed to occur if there is consummated any transaction or
series of integrated transactions immediately following which, in the judgment
of the Compensation Committee of the Board, the holders of the Company’s Common
Stock immediately prior to such transaction or series of transactions continue
to have the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately prior to such
transaction or series of transactions.

 

2



--------------------------------------------------------------------------------

4. Termination of Employment Following a Change in Control. Executive shall be
entitled to the benefits provided in Section 5 hereof upon the subsequent
termination of Executive’s employment by the Company within two (2) years after
a Change in Control which occurs during the term of this Agreement, provided
such termination is (a) by the Company other than for Cause, or (b) by Executive
for Good Reason, as defined below. Executive shall not be entitled to the
benefits of Section 5, any other provision hereof to the contrary
notwithstanding, if Executive’s employment terminates: (i) pursuant to Executive
retiring at age 65, (ii) by reason of Executive’s total and permanent
disability, or (iii) by reason of Executive’s death. As used herein, “total and
permanent disability” means a condition which prevents Executive from performing
to a significant degree the essential duties of his or her position and is
expected to be of long-term duration or result in death. A determination of
total and permanent disability must be based on competent medical evidence.

(a) Cause.

(i) Definition. Termination by the Company of Executive’s employment for “Cause”
shall mean termination upon Executive’s willful engaging in misconduct which is
demonstrably and materially injurious to the Company and its subsidiaries taken
as a whole. No act, or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive not in good faith and
without reasonable belief that Executive’s action or omission was in the best
interest of the Company or its subsidiaries. Notwithstanding the foregoing,
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to Executive a copy of a resolution duly adopted
by the affirmative vote of not less than three quarters of the entire membership
of the Board at a meeting of the Board called and held for the purpose of making
a determination of whether Cause for termination exists (after reasonable notice
to Executive and an opportunity for Executive to be heard before the Board),
finding that in the good faith opinion of the Board Executive was guilty of
misconduct as set forth above in this subsection 4(a)(i) and specifying the
particulars thereof in detail.

(ii) Remedy by Executive. If the Company gives Executive a Notice of Termination
which states that the basis for terminating Executive’s employment is Cause,
Executive shall have ten days after receipt of such Notice to remedy the facts
and circumstances which provided Cause. The Board (or any duly authorized
Committee thereof) shall make a good faith reasonable determination immediately
after such ten-day period whether such facts and circumstances have been
remedied and shall communicate such determination in writing to Executive. If
the Board determines that an adequate remedy has not occurred, then the initial
Notice of Termination shall remain in effect.

 

3



--------------------------------------------------------------------------------

(b) Good Reason. After a Change in Control, Executive may terminate employment
with the Company at any time during the term of this Agreement if Executive has
made a good faith reasonable determination that Good Reason exists for this
termination.

(i) Definition. For purposes of this Agreement, “Good Reason” shall mean any of
the following actions, if taken without the express written consent of
Executive:

A. any material change by the Company in Executive’s functions, duties, or
responsibilities which change would cause Executive’s position with the Company
to become of less dignity, responsibility, importance, or scope from the
position and attributes that applied to Executive immediately prior to the
Change in Control;

B. any significant reduction in Executive’s base salary, other than a reduction
effected as part of an across-the-board reduction affecting all executive
employees of the Company;

C. any material failure by the Company to comply with any of the provisions of
this Agreement (or of any employment agreement between the parties);

D. the Company’s requiring Executive to be based at any office or location more
than 45 miles from the home at which the Executive resides on the date
immediately preceding the Change in Control, except for travel reasonably
required in the performance of Executive’s responsibilities and commensurate
with the amount of travel required of Executive prior to the Change in Control;
or

E. any failure by the Company to obtain the express assumption of this Agreement
by any successor or assign of the Company.

Executive’s right to terminate employment for Good Reason pursuant to this
subsection 4(b)(i) shall not be affected by Executive’s incapacity due to
physical or mental illness.

(ii) Remedy by Company. If Executive gives the Company a Notice of Termination
which states that the basis for Executive’s termination of employment is Good
Reason, the Company shall have ten days after receipt of such Notice to remedy
the facts and circumstances which provided Good Reason. Executive shall make a
good faith reasonable determination immediately after such ten-day period
whether such facts and circumstances have been remedied and shall communicate
such determination in writing to the Company. If Executive determines that
adequate remedy has not occurred, then the initial Notice of Termination shall
remain in effect.

 

4



--------------------------------------------------------------------------------

(iii) Determination by Executive Presumed Correct. Any determination by
Executive pursuant to this Section 4(b) that Good Reason exists for Executive’s
termination of employment and that adequate remedy has not occurred shall be
presumed correct and shall govern unless the party contesting the determination
shows by a clear preponderance of the evidence that it was not a good faith
reasonable determination.

(iv) Severance Payment Made Notwithstanding Dispute. Notwithstanding any dispute
concerning whether Good Reason exists for termination of employment or whether
adequate remedy has occurred, the Company shall immediately pay to Executive, as
specified in Section 5, any amounts otherwise due under this Agreement.

(c) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive hereunder shall be communicated by a Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a written notice which shall indicate the specific
termination provisions in this Agreement relied upon any which sets forth (i) in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated and
(ii) the date of Executive’s termination of employment, which shall be no
earlier than 10 days after such Notice is received by the other party. Any
purported termination of the Executive’s employment by the Company which is not
effected pursuant to a Notice of Termination satisfying the requirements of this
Agreement shall not be effective. In the case of a termination for Cause, the
Notice of Termination shall also satisfy the requirements set forth in
Section 4(a)(i).

5. Severance Payment Upon Termination of Employment. If Executive’s employment
with the Company is terminated during the term of this Agreement and after a
Change in Control (a) by the Company other than for Cause, or (b) by Executive
for Good Reason, then Executive shall be entitled to the following:

(a) Lump-Sum Severance Payment. In lieu of any further salary payments to the
Executive for periods subsequent to the date of termination, the Company shall
pay to the Executive a lump sum severance payment, in cash, equal to two
(2) (or, if less, the number of years, including fractions, from the date of
termination until the Executive would have reached age sixty-five (65)) times
the sum of (a) the Executive’s annual base salary in effect on date of
termination and (b) the Executive’s most recent annual bonus. If the most recent
Annual Bonus was a stock option or a stock grant, the value of the bonus will be
deemed to be the number of option shares times the closing price of the
Company’s Common Stock for the 20 trading days prior to termination.

 

5



--------------------------------------------------------------------------------

(b) Continued Benefits. For a twenty-four (24) month period (or, if less, the
number of months from the date of termination until the Executive would have
reached age sixty-five (65)) after the date of termination, the Company shall
continue to pay the Company portion of any premiums and otherwise provide the
Executive with life insurance, health, disability and other welfare benefits
(“Welfare Benefits”) substantially similar in all respects to those which the
Executive is receiving immediately prior to the Notice of Termination in
accordance with the Company’s normal payroll practices (without giving effect to
any reduction in such benefits subsequent to the Potential Change in Control of
the Company preceding the Change in Control or the Change in Control which
reduction constitutes or may constitute Good Reason). With respect to benefits
set forth in this subsection (b), all insurance premium and/or benefit payments
by the Company, to the extent possible, shall be made so as to be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended and the rules,
notices and regulations thereunder (the “Code”), and for the purposes thereof,
each payment shall be treated as a separate payment under Code Section 409A.
Benefits otherwise receivable by an Executive pursuant to this Section shall be
reduced to the extent substantially similar benefits are actually received by or
made available to the Executive by any other employer during the same time
period for which such benefits would be provided pursuant to this Section at a
cost to the Executive that is commensurate with the cost incurred by the
Executive immediately prior to the Executive’s date of termination (without
giving effect to any increase in costs paid by the Executive after the Potential
Change in Control of the Company preceding the Change in Control or the Change
in Control which constitutes or may constitute Good Reason); provided, however,
that if the Executive becomes employed by a new employer which maintains a
medical plan that either (i) does not cover the Executive or a family member or
dependent with respect to a preexisting condition which was covered under the
applicable Company medical plan, or (ii) does not cover the Executive or a
family member or dependent for a designated waiting period, the Executive’s
coverage under the applicable Company medical plan shall continue (but shall be
limited in the event of noncoverage due to a preexisting condition, to such
preexisting condition) until the earlier of the end of the applicable period of
noncoverage under the new employer’s plan or the second anniversary of the
Executive’s date of termination. The Executive agrees to report to the Company
any coverage and benefits actually received by the Executive or made available
to the Executive from such other employer(s). The Executive shall be entitled to
elect to change his level of coverage and/or his choice of coverage options
(such as Executive only or family medical coverage) with respect to the Welfare
Benefits to be provided by the Company to the Executive to the same extent that
actively employed senior executives of the Company are permitted to make such
changes; provided, however, that in the event of any such changes the Executive
shall pay the amount of any cost increase that would actually be paid by an
actively employed executive of the Company by reason of making the same change
in his level of coverage or coverage options. With respect to any benefits that
are for medical, dental or vision expenses under a self-insured plan, the
Executive shall pay the premiums for such coverage and the Company shall
reimburse the Executive for the Company portion of the cost of such premiums by
the 15th day of the month following the month such premiums are paid by the
Executive. After the group health benefits provided hereunder have expired, the
Executive and his dependents shall be eligible to elect continuation of health
insurance coverage under COBRA and shall be responsible for the applicable
premiums under COBRA. With respect to any premiums or amounts payable under this
Section, to the extent that such amounts are taxable and not otherwise exempt
from deferred compensation under Code Section 409A, the Executive shall pay the
premiums or expenses, the Company shall promptly reimburse Executive for such
amounts and the Company’s reimbursement payments shall be subject to the
following: (i) all amounts to be paid under this paragraph and that are
includable in Executive’s income shall only be paid if such premiums or expenses
are incurred during the two (2) year period after the Termination Date; (ii) any
amount reimbursable or paid in one tax year shall not affect the amount to be
reimbursed or paid in another tax year; (iii) if Executive is reimbursed for any
premiums or expenses hereunder, he must provide the Company with reasonable
documentation of such premiums or expenses; (iv) payments for such premiums or
expenses will be made in cash promptly after the expenses are incurred but in no
event later than the end of Executive’s taxable year following the tax year in
which the expenses are incurred; and (v) the payments under this paragraph
cannot be substituted for another benefit.

 

6



--------------------------------------------------------------------------------

(c) Gross-Up Payment. In the event that the Executive becomes entitled to the
severance benefits described in Sections 5(a) and 5(b) or any other benefits or
payments under this Agreement or any other agreement, plan, instrument or
obligation in whatever form of the Company or its subsidiaries or affiliates
(other than pursuant to this Section) including by reason of the accelerated
vesting of stock options or restricted stock hereunder or thereunder (together,
the “Total Benefits”), and in the event that any of the Total Benefits will be
subject to the excise tax under Code Section 4999, including interest, penalties
or other excise tax thereon (the “Excise Tax”), the Company shall pay to the
Executive an additional amount (the “Gross-Up Payment”) such that the net amount
retained by the Executive, after deduction of any Excise Tax on the Total
Benefits and any federal, state and local income tax, Excise Tax and FICA and
Medicare withholding taxes upon the payment provided for by this Section, shall
be equal to the Total Benefits.

For purposes of determining whether any of the Total Benefits will be subject to
the Excise Tax and the amount of such Excise Tax, (i) any other payments or
benefits received or to be received by the Executive in connection with a Change
in Control or the Executive’s termination of employment (whether pursuant to the
terms of this Agreement or any other agreement, plan or arrangement with the
Company, any Person whose actions result in a Change in Control or any Person
affiliated with the Company or such Person) shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all “excess
parachute payments” within the meaning the Section 280G(b)(1) shall be treated
as subject to the Excise Tax, unless in the opinion of tax counsel (“Tax
Counsel”) selected by the Company’s independent auditors and acceptable to the
Executive, such other payments or benefits (in whole or in part) do not
constitute parachute payments, or such excess parachute payments (in whole or in
part) represent reasonable compensation for services actually rendered within
the meaning of Section 280G(b)(4) of the Code in excess of the Base Amount (as
defined in the Code), or are otherwise not subject to the Excise Tax, (ii) the
amount of the Total Benefits which shall be treated as subject to the Excise Tax
shall be equal to the lesser of (A) the total amount of the Total Benefits
reduced by the amount of such Total Benefits that in the opinion of Tax Counsel
are not parachute payments, or (B) the amount of excess parachute payments
within the meaning of Section 280G(b)(1) (after applying clause (i), above), and
(iii) the value of any non-cash benefits or any deferred payment or benefit
shall be determined by the Company’s independent auditors in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code. For purposes of
determining the amount of the Gross-Up Payment, the Executive shall be deemed to
pay federal income taxes at the highest marginal rate of federal income taxation
in the calendar year in which the Gross-Up Payment is to be made and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s residence on the date of termination, net of the
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes (calculated by assuming that any reduction under
Section 68 of the Code in the amount of itemized deductions allowable to the
Executive applies first to reduce the amount of such state and local income
taxes that would otherwise be deductible by the Executive).

 

7



--------------------------------------------------------------------------------

(d) Timing of Payments. The payments provided for in Sections 5(a) and 5(c)
shall be made not later than the fifth (5th) day following the date of
termination; provided, however, that if the amounts of such payments cannot be
finally determined on or before such day, the Company shall pay to the Executive
on such day an estimate, as determined in good faith by the Company, of the
minimum amount of such payments and shall pay the remainder of such payments
(the “Underpayment”) as soon as the amount thereof can be determined but in no
event later than the thirtieth (30th) day after the date of termination, and if
it is determined there is an Underpayment in any tax audit or proceeding under
Code Section 4999, such Underpayment amount shall be paid within 5 days after
the conclusion of such tax audit or proceeding under Code Section 4999.
Notwithstanding anything to the contrary in the foregoing provisions of this
Section 5(d), in no event shall payment of any Gross-Up Payment and any
Underpayment be made later than December 31 of the year next following the year
in which the Excise Tax is remitted to the taxing authority. Reimbursement of
any costs or expenses incurred by the Executive due to a tax audit or litigation
related to “parachute payments,” “excess parachute payments,” Excise Tax or the
Gross-Up Payments or other payments in Section 5(c) and Section 6 below shall be
made by December 31 of the year following the year in which the taxes that are
the subject of the audit or litigation are remitted to the taxing authority, or
where as a result of such audit or litigation no taxes are remitted, by
December 31 of the year following the year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation. The Executive’s right to payment or reimbursement pursuant to
Section 5(c) or (d) shall not be subject to liquidation or exchange for any
other benefit.

(e) Specified Employee Status. In the event that, as of the date of Executive’s
“Separation from Service,” as defined in Treasury Regulation
Section 1.409A-1(h), Executive is a “specified employee,” as defined in Treasury
Regulation Section 1.409A-1(i), to the extent that any of the payments under
this Agreement payable on account of a Separation from Service, including
without limitation, any payments in Sections 5 and 6 are subject to, and not
exempt from, Code Section 409A, such amounts shall be paid not earlier than
(1) six months after the date of the Executive’s Separation from Service within
the meaning of Code Section 409A, or (2) the date of Executive’s death, as
required in accordance with Section 409A(a)(2)(B)(i) of the Code and Treasury
Regulation Section 1.409A-3(i)(2) (“Waiting Period”); any payments withheld
during the Waiting Period will be paid in a lump sum amount on the first
business day of the seventh month following the Executive’s Separation from
Service and payments thereafter shall be otherwise paid as provided herein.

 

8



--------------------------------------------------------------------------------

(f) Termination of Employment. For the purposes of Code Section 409A, to the
extent any payment under this Agreement is deferred compensation subject to and
not exempt from Code Section 409A, Executive’s termination and termination date
from the Company shall mean a Separation from Service within the meaning of Code
Section 409A.

6. Reimbursement of Legal Costs. The Company shall pay to the Executive all
legal fees and expenses incurred by the Executive as a result of a termination
which entitles the Executive to any payments under this Agreement including all
such fees and expenses, if any, incurred in contesting or disputing any Notice
of Termination under Section 4(a) hereof or in seeking to obtain or enforce any
right or benefit provided by this Agreement or in connection with any tax audit
or proceeding to the extent attributable to the application of Section 4999 of
the Code to any payment or benefit provide hereunder. Such payments shall be
made within five (5) business days after delivery of the Executive’s respective
written requests for payment accompanied by such evidence of fees and expenses
incurred as the Company reasonably may require.

Notwithstanding the foregoing, to the extent that Code Section 409A is
applicable to the expenses under this Section 6 as deferred compensation, to the
extent that no exception under Code Section 409A is applicable the following
shall apply (and to the extent such expenses are not reimbursements for tax
audit or litigation expenses which are subject to the reimbursement provisions
of Section 5(d)): (a) all expenses to be paid under this Section 6 and that are
taxable and includable in Executive’s income shall only be paid for a period not
to exceed 25 years from the Executive’s Separation from Service; (b) any amount
reimbursable or paid in one tax year shall not affect the amount to be
reimbursed or paid in another tax year; (c) the Executive must provide the
Company with reasonable documentation of such expenses; (d) payments for such
expenses will be made in cash within 30 days after the reasonable documentation
of the expenses incurred is provided but in no event later than the end of
Executive’s taxable year following the Executive’s tax year in which the
expenses are incurred; and (e) the payments under this Section 6 cannot be
substituted for another benefit.

7. Damages. Executive shall not be required to mitigate damages with respect to
the amount of any payment provided under this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided under this
Agreement be reduced by retirement benefits, deferred compensation or any
compensation earned by Executive as a result of employment by another employer.

8. Successor to Company. The Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to Executive, expressly, absolutely
and unconditionally to assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. As used in this Agreement,
“Company” shall mean the Company as hereinbefore defined and any successor or
assign to its business and/or assets as aforesaid which executes and delivers
the agreement provided for in this Section or which otherwise becomes bound by
all the terms and provisions of this Agreement by operation of law.

 

9



--------------------------------------------------------------------------------

9. Heirs of Executive. This Agreement shall inure to the benefit of and be
enforceable by Executive’s personal and legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If
Executive should die while any amounts are still payable to Executive hereunder,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to Executive’s devisee, legatee, or other
designee or, if there be so much designee, to Executive’s estate.

10. Arbitration. Any dispute, controversy or claim arising under or in
connection with this Agreement, or the breach thereof, shall be settled
exclusively by arbitration in accordance with the Rules of the American
Arbitration Association then in effect. Judgment upon the award rendered by the
arbitrator(s) may be entered in any court of competent jurisdiction. Any
arbitration held pursuant to this Section in connection with Executive’s
termination of employment shall take place in Houston, Texas at the earliest
possible date. If any proceeding is necessary to enforce or interpret the terms
of this Agreement, or to recover damages for breach thereof, the prevailing
party shall be entitled to reasonable attorneys’ fees and necessary costs and
disbursements, not to exceed in the aggregate one percent (1%) of the net worth
of the other party, in addition to any other relief to which he or it may be
entitled. All such expenses shall be paid only if incurred prior to the last day
of the second calendar year following the calendar year in which the Executive’s
Separation from Service occurs.

11. Notice. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered by messenger or in person, or when mailed by
United States registered mail, return receipt requested, postage prepaid, as
follows:

 

If to the Company:

   400 E. Kaliste Saloom Road    Suite 6000    Lafayette, Louisiana 70508   
Attention: President

If to the Executive:

   400 E. Kaliste Saloom Road    Suite 6000    Lafayette, Louisiana 70508

or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

12. General Provisions.

(a) Executive’s rights and obligations under this Agreement shall not be
transferable by assignment or otherwise, nor shall Executive’s rights be subject
to encumbrance or subject to the claims of the Company’s creditors. Nothing in
this Agreement shall prevent the consolidation of the Company with, or its
merger into, any other corporation, or the sale by the Company of all or
substantially all of its properties or assets; and this Agreement shall inure to
the benefit of, be binding upon and be enforceable by, any successor surviving
or resulting corporation, or other entity to which such assets shall be
transferred. This Agreement shall not be terminated by the voluntary or
involuntary dissolution of the Company.

 

10



--------------------------------------------------------------------------------

(b) This Agreement and any employment agreement with Executive plus terms of any
stock option plans or grants constitutes the entire agreement between the
parties hereto in respect to the rights and obligations of the parties following
a Change in Control. This Agreement supersedes and replaces all prior oral and
written agreements, understandings, commitments, and practices between the
parties (whether or not fully performed by Executive prior to the date hereof),
which shall be of no further force or effect.

(c) The provisions of this Agreement shall be regarded as divisible, and if any
of said provisions or any part thereof are declared invalid or unenforceable by
a court of competent jurisdiction, the validity and enforceability of the
remainder of such provisions or parts thereof and the applicability thereof
shall not be affected thereby.

(d) This Agreement may not be amended or modified except by a written instrument
executed by the Company and Executive.

(e) This Agreement and the rights and obligations hereunder shall be governed by
and construed in accordance with the laws of the State of Texas.

13. Code Section 409A. This Agreement shall be interpreted in accordance with
the applicable requirements of, and exemptions from, Section 409A of the Code
and the Treasury Regulations thereunder.

14. No Guarantee of Tax Consequences. None of the Company, its Affiliates or any
of their officers, directors, employees or agents are responsible for or
guarantee the tax consequences to Executive with respect to any payments or
benefits provided under this Agreement including, without limitation, any excise
tax, interest or penalties that may be imposed under Code Section 409A.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

PetroQuest Energy, Inc.,

    a Delaware Corporation

 

/s/ Charles T. Goodson

Charles T. Goodson

President and Chief Executive Officer

 

Executive

 

/s/ Edward E. Abels, Jr.

Edward E. Abels, Jr.

 

12